REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-5, 7-12, 14-15, 17-22, and 24-25 are allowed.
Claims 1, 11, and 21 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose manage the traffic between the UE and the network element, based on the observing, by transmitting messages of a traffic management application programming interface (API) over a dedicated reference point, wherein the messages
 include a capabilities message, and wherein the capabilities message indicates at least one of a type of convergence method supported and a type of aggregation method supported by the MAMS framework; and operate a European 
Telecommunications Standards Institute (ETSI) MEC application that is 
accessible to the UE, the ETSI MEC application to execute separately from at least one MEC host in the MAMS framework.
It is noted that the closest prior art, GUIM BERNAT et al. (US 20190158606, May 23, 2019) shows  the traffic control group in communication with the cloud through wireless links, wireless network allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network.
It is noted that the closest prior art, Wang et al. (US 20200169610, May 28, 2020) shows the multi-access edge computing cloud server MEC provides the application directly to the terminal device TD, it can provide services to the terminal device TD more efficiently.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464